BAKER, Circuit Judge
(concurring in part, dissenting in part). Questions of law arising on assignments of error respecting admission and rejection of evidence are correctly decided, in my judgment; but I protest most earnestly against the majority’s action in setting aside certain findings of fact made by the chancellor after he had heard the parties and their witnesses in open court.
When Wustum died, certificates for over 300 shares were standing in his name. Appellee’s claim was that he was the owner of 191 of those shares during the last live years of Wustum’s life. Appellant, Wusium’s widow, had new certificates made out in her own name. The chancellor found that this was done with knowledge on her part that appellee owned the Carpenter, the Heinrichs, and the Rowley stock (erroneously taken by Wustum. and these parties as aggregating 187 shares instead of 191), and with her promise to assign the certificates to appellee after they had served her show purpose. Appellant's position was that appellee had no interest in any of the stock standing in W upturn’s name. Credibility was necessarily the determining factor. The tension of the courtroom, the eyes, voices, hands of those testifying are not preserved in the printed record.
My Brethren accept the finding that appellee owned the Carpenter stock; hut they reject his oath that he paid for the Heinrichs and the Rowley stock with his own money. It is admitted that he paid cash for these shares. If it was not true that he surrendered two life insurance policies to get his own cash for this purpose, astute counsel for appellant would have followed the trail and exposed him. Nothing in the record impeaches his having the money unless it is his confession that he kept his cash in his safe and had no bank account. However prudent it may be to bank one’s cash, it is a harsh rule that my Brethren *554are imposing upon the trial court, namely, that a person who keeps his cash in his own safe has no cash.
But appellee is corroborated in many ways.
If his claim to the Carpenter stock was false, the chancellor would have looked askance at his other claims, recalling the maxim, “Fal-sus in uno, falsus in omnibus.” Of course it is not inevitable that the testimony of a witness who is wrong in one respect must be totally discarded. And of course my Brethren are right in saying that appellee’s claim to the Heinrichs and the Rowley stock w;as not necessarily to be accepted by the chancellor simply because his claim to the Carpenter stock was supported by what the chancellor deemed the preponderance of the testimony. But the truth of the Carpenter claim bore upon the truth of the other claims, not as a principle of law, but as a psychological consideration to which the chancellor was entitled to give .weight.
Credible witnesses, unimpeached on the record, whose impressiveness of manner we cannot know, testified that Wustum had repeatedly declared that appellee owned 187 shares or about that number. Their testimony, accepted by the chancellor, is rejected, by my Brethren. 187 and 162 are not idem sonans. If Wustum said 162 or about.that number, these witnesses could not have understood him as saying 187. But their testimony is rejected on the conjecture that it “is in all probability a matter of deduction reached by them, doubtless in all honesty, from having subsequently heard this figure spoken of, rather than through the mention of any definite number by Wustum.” This strikes me as an unwarranted reflection on the intelligence and veracity of the witnesses and on the integrity of appellee and his counsel. .
Appellee had the opening of the evidence. He testified to the contents of lost or stolen documents which he said would show his ownership of the 187 shares, meaning the Carpenter, the Heinrichs, and the Rowley shares. A witness who contemplated perjury might feel some degree of safety in narrating a parol transaction. If he intended to state falsely the contents of a document, which he was implying had been stolen by his adversary, he would have to face the possibility of being destroyed by the production of the document while he was yet on the witness stand.
But why pursue further the question of credibility on the printed record? The burden is not mine to demonstrate my Brethren’s error. The findings of the chancellor are presumptively correct. They are supported by evidence. The burden is on my Brethren to establish clearly that the chancellor erred in weighing conflicting testimony, giving him the benefit of the fact that he saw and heard the witnesses in open court. As to the weight to he given to a chancellor’s finding so made, see Davis v. Schwartz, 155 U. S. 631, 15 Sup. Ct. 237, 39 L. Ed. 289, and numerous prior cases therein cited; Adamson v. Gilliland, 242 U. S. 350, 37 Sup. Ct. 169, 61 L. Ed. 356; Estep v. Kentland Coal & Coke Co., 239 Fed. 617, 152 C. C. A. 451; Semidey v. Central Aguirre Co., 239 Fed. 610, 152 C. C. A. 444; United States v. Grass Creek Oil & Gas Co., 236 Fed. 481, 149 C. C. A. 533; Columbia Graphophone Co. v. Searchlight Horn Co., 236 Fed. 135, 149 C. C. A. 345; *555Wilson V. Sands, 231 Fed. 921, 146 C. C. A. 117; Conkling Mining Co. v. Silver King Coalition Mines Co., 230 Fed. 553, 144 C. C. A. 607; American Rotary Valve Co. v. Moorehead, 226 Fed. 202, 141 C. C. A. 129.
In Adamson v. Gilliland, supra, the trial judge heard the conflicting oral testimony of the parties and their witnesses and resolved that conflict in favor oí the plaintiff. On the printed record the Circuit Court of Appeals for the Eighth Circuit (227 Fed. 93, 141 C. C. A. 641) found that tiie testimony of the defendant and his witnesses sustained the defense beyond any reasonable doubt; and the Supreme Court reversed that finding on the ground that, when the finding of the judge who saw the witnesses “depends upon conflicting testimony, or upon the credibility of wit nesses, or so far as there is any testimony consistent with the finding, it must be treated as unassailable.”